COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Burnell Breaux v. Houston Housing Authority

Appellate case number:     01-16-00665-CV

Trial court case number: 1079935

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant has not paid the filing fee and has not made arrangements to pay for the clerk’s
record. The Court issued an order directing the trial court to file a supplemental clerk’s record
containing any affidavit of indigence, contest, or orders concerning indigence. On February 3,
2017, a supplemental clerk’s record was filed containing a statement of inability to pay costs that
appellant filed in the Justice Court. This statement was not opposed and the trial court granted
appellant’s request for indigence status.
         Rule 20.1 provides that a party who files a Statement of Inability in the trial court will not
have to pay costs in the appellate court unless the trial court overruled the party’s claim of
indigence. TEX. R. APP. P. 20.1(b)(1) (amended; effective September 1, 2016). Because
appellant’s claim of indigence was upheld by the trial court, appellant is not required to pay costs
in this appeal. Id.
       Accordingly, we order the trial court clerk to file the clerk’s record at no cost to appellant
on or before March 28, 2017. The Clerk of this Court shall note that appellant is indigent and is
not required to pay the filing fee.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually        Acting for the Court


Date: February 28, 2017